DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a Divisional of U.S. Application No. 16/785,765, now U.S. Patent No. 11,359,252, which is a Divisional of U.S. Application No. 16/582,744, now U.S. Patent No. 10,711,317, which is a Continuation of U.S. Application No. 16/040,847, now U.S. Patent No. 10,640,836, which is a Divisional of U.S. Application No. 14/747,974, now U.S. Patent No. 10,047,407, which is a Continuation of U.S. Application No. 14/451,263, now U.S. Patent No. 9,074,263, which is a Divisional of U.S. Application No. 14/041,970, now U.S. Patent No. 8,835,114, which is a Continuation of U.S. Application No. 14/040,399, now U.S. Patent No. 8,785,125, which is a Continuation of U.S. Application No. 13/678,402, now U.S. Patent No. 8,574,841, which is a Continuation of U.S. Application No. 13/216,107, now U.S. Patent No. 8,334,098, which is a Continuation of U.S. Application No. 12/643,934, now U.S. Patent No. 8,026,066, which is a Continuation of U.S. Application No. 11/926,984, now U.S. Patent No. 7,682,792, which is a Continuation of U.S. Application No. 11/296,931, now U.S. Patent No. 7,354,719, which claims benefit of U.S. Provisional Application 60/634,458, filed December 08, 2004.  Claims 1-21 will be examined on the merits.  No claims have been canceled or withdrawn. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,711,317.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,711,317 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a detection reaction mixture comprising at least one detection probe oligomer comprising a target-specific sequence of one or more of SEQ ID NOs: 15-17, including complements and RNA equivalents thereof (see claim 3 of the ‘317 patent that teaches a target-specific sequence of one or more of SEQ ID NOs: 15-17), and a detectable label that is joined directly or indirectly to the target-specific sequence, the claims of U.S. Patent No. 10,711,317 also teach that the detection reaction mixture also comprises target-specific sequences of SEQ ID NOs: 11 and 12, including complements and RNA equivalents thereof. 

4.	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,765,407.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,765,407 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a detection reaction mixture comprising at least one detection probe oligomer comprising a target-specific sequence of one or more of SEQ ID NOs: 15-17, including complements and RNA equivalents thereof and a detectable label that is joined directly or indirectly to the target-specific sequence (see claim 2 of the ‘407 patent), the claims of U.S. Patent No. 9,765,407 also teach that the detection reaction mixture may also comprise one or more of the target-specific sequences of SEQ ID NOs: 11-14, 44-54 and 58, including complements and RNA equivalents thereof. 

5.	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,328,392.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,328,392 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a detection reaction mixture comprising at least one detection probe oligomer comprising a target-specific sequence of one or more of SEQ ID NOs: 15-17, including complements and RNA equivalents thereof and a detectable label that is joined directly or indirectly to the target-specific sequence (see claims 4 and 5 of the ‘392 patent), the claims of U.S. Patent No. 9,328,392 also teach the mixture comprises first and second amplification oligomers for performing transcription mediated amplification of HPV nucleic acids. 

6.	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,074,263.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,074,263 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a detection reaction mixture comprising at least one detection probe oligomer comprising a target-specific sequence of one or more of SEQ ID NOs: 15-17, including complements and RNA equivalents thereof and a detectable label that is joined directly or indirectly to the target-specific sequence (see claim 4 of the ‘263 patent), the claims of U.S. Patent No. 9,074,263 also teach the mixture comprises first and second amplification oligomers for performing transcription mediated amplification of HPV nucleic acids. 

7.	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 7,682,792 (cited on IDS of 09/29/2020, six-page document).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 7,682,792 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a detection reaction mixture comprising at least one detection probe oligomer comprising a target-specific sequence of one or more of SEQ ID NOs: 15-17, including complements and RNA equivalents thereof and a detectable label that is joined directly or indirectly to the target-specific sequence (see claims 5 and 6 of the ‘792 patent), the claims of U.S. Patent No. 7,682,792 also teach that the mixture comprises first and second amplification oligomers for performing amplification of HPV target sequences in the presence of multiple HPV types. 

8.	Claims 1-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,354,719 (cited on IDS of 09/29/2020, six-page document).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 7,354,719 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  While both sets of claims teach a detection reaction mixture comprising at least one detection probe oligomer comprising a target-specific sequence of one or more of SEQ ID NOs: 15-17, including complements and RNA equivalents thereof and a detectable label that is joined directly or indirectly to the target-specific sequence (see claims 5 of the ‘719 patent), the claims of U.S. Patent No. 7,354,719 also teach that the mixture comprises first and second amplification oligomers for performing amplification of HPV target sequences. 

Subject Matter Free of the Prior Art
9.	Claim 1-21 are free of the prior art, as no prior art references were identified that teach a detection reaction mixture or aqueous formulations as currently claimed.  The closest prior art of Anthony et al. (U.S. Patent Pub. No. 2004/0214302, cited on IDS of 9/29/2020, six-page document) teaches capture sequence probes (CSP) for use in a nucleic acid detection method, target-specific hybrid capture (TSHC), wherein a capture sequence probe comprises a nucleic acid sequence which is capable of hybridizing to unique regions within a target nucleic acid sequence and being captured onto a solid phase, paragraph 5, lines 1-5, paragraph 22, lines 1-16 and Figure 1; CSP may also be labeled with one or more labels, paragraph 25, lines 7-32).  Anthony further teaches CSPs for detecting HPV 16, 18, 31 and 45 (paragraph 66 and Table 7, see also Example 13, paragraphs 86-91).  However, Anthony does not teach a detection reaction mixture or aqueous formulations that comprise target-specific sequences selected from the group consisting of SEQ ID Nos: 15-17, or complements or RNA equivalents thereof, as currently claimed. 
	Other references of particular interest to the currently claims invention include Karlsen, F. (U.S. Patent Pub. No. 2005/0118568, cited on IDS of 09/29/2020, ten-page document) and Gordon et al. (U.S. Patent Pub. No. 2005/0260562, cited on IDS of 09/29/2020, ten-page document).  While both references teach oligonucleotide probes for use in determining the presence of one or more HPV type nucleic acids in a sample (see Karlsen, paragraphs 64 and 78 Table 1, and Gordon, paragraphs 11, 14 and Table A), neither teaches a detection reaction mixture or aqueous formulations that comprise target-specific sequences selected from the group consisting of SEQ ID Nos: 15-17, or complements or RNA equivalents thereof, as currently claimed. 

Conclusion
10.	Claims 1-21 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 1-21 are free of the prior art, as also discussed above. 

Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637